There are really but two questions in this case: first, as to whether there is any evidence that the defendant, "The Chandler Sales Company," assigned an inexperienced and incompetent man to do the work of repairing and cleaning the car of plaintiff, and whether by reason thereof and of the negligence of the defendant's servant it caught fire from a spark which came in contact with the highly inflammable gasoline with which the cleaning was being done, and the car was burned so that it became useless and practically of no value to the plaintiff. The particular act of negligence alleged on the part of defendant and its repairer and cleaner, who was doing the work for it, being that the latter got a bucket about two-thirds full of gasoline for the purpose of cleaning the car, and set it down near the car, which was allowed to remain fully wired, and ready for the transmission of electricity. After stating that the car had been left with the defendant to be repaired and cleaned, the plaintiff thus alleges the different negligent acts: In order to have the work done, the defendant negligently, carelessly, and without the exercise of ordinary care, put to do the work, which, among other things, was to wash and clean the base of the motor of the automobile, an ignorant and inexperienced servant, who proceeded or undertook to wash the base of the motor of the automobile and its other parts with gasoline. The gasoline being contained in an open tin quart container. The base of the motor was left in its place in the frame of the car at the time of undertaking to do such work, and all the wiring from the generator to the batteries, and the wiring and connections from the batteries to the lights of the car were left fully connected with each other and with the magneto so that at a very slight turn of the shoft of the automobile, or contact made with the generator by metal or other conductor, it would spark all of the said apparatus and wires, being fully charged with and ready for the transmission of electricity so that to use gasoline at such time and manner would almost necessarily result in an explosion. And further, the said agent and servant, at the same time, and notwithstanding the *Page 69 
visible and obvious danger and risk of doing so, undertook and did in part wash and clean the said parts with gasoline, pouring the gasoline on such parts from the open tin quart container, the crank case of the automobile being placed under the motor in the form of an open, exposed basin for the purpose of catching the overflow of gasoline. In consequence of the negligence and carelessness of the defendants in doing, or undertaking to do, the business of washing and cleaning the base of the motor of the automobile in the way and manner herein stated at a time when the electric wiring of said automobile          (65) was connected with the generator, batteries, and lights, and the ignorance and incompetence of the workman who was left in charge of the business, as aforesaid, in some way or manner, the crank shaft was turned, or by contact with the tin quart container or some other metal or conductor with which he was doing the work, electric sparks were thrown off, as might easily have been foreseen and known by the defendants, the gasoline was ignited by the electric spark, or current, and the plaintiff's car was thereby set on fire and totally destroyed, to the plaintiff's great damage.
There was evidence, as shown by the record, to sustain the allegation of negligence. The manner in which the work was done and the use of a large quantity of gasoline in and so near to the car, while it was being cleaned, where it was likely to be ignited from the wiring which was not disconnected during the performance of the work, clearly showed negligence. It was a dangerous undertaking at best, because the gasoline, and its vapors, especially, were highly inflammable, but it was a thing which could be done safely with the exercise of commensurate care, that is, ordinary prudence, and where this is true, the failure to exercise the proper care is ordinarily presumed (Aycock v. R. R., 89 N.C. 321), in the sense, that it makes out a prima facie case of negligence, which means only that it carries the case to the jury, though the burden of showing negligence, or of establishing the issue in his favor, remains throughout the case with the plaintiff. Cox v. R. R., 149 N.C. 117; Page v. Mfg. Co., 180 N.C. 335;Stewart v. Carpet Co., 138 N.C. 60; Womble v. Grocery Co., 135 N.C. 474, and especially the recent case of Sweeney v. Erving, 228 U.S. 233, where the Court cites and approves the rule as stated by this Court in Stewart v.Carpet Co., supra, and says, with reference thereto, that res ipsa loquitur
means that the facts of the occurrence warrant the inference of negligence, not that they compel such an inference; that they furnish circumstantial evidence of negligence where direct evidence of it may be lacking; but it is evidence to be weighed, not necessarily to be accepted as sufficient; that they call for explanation or rebuttal, not necessarily that they *Page 70 
require it; that they may make a case to be decided by the jury, not that they forestall the verdict. Res ipsa loquitur, where it applies, does not convert the defendant's general issue into an affirmative defense. When all the evidence is in, the question for the jury is whether the preponderance is with the plaintiff. Such, we think, is the view generally taken of the matter in well considered judicial opinions. These views are sustained by the recent case of White v. Hines, 182 N.C. 275, where the question was fully and learnedly examined with a copies citation of the authorities by Justice Adams, and the true rule clearly (66)  and finally formulated in accordance with what precedes. Under the rule we have above stated, and the authorities we have arrayed in support of it, we are of the opinion that there was some evidence of negligence in this case fit for the consideration of the jury, and that the very circumstances of the case and the manner and consequences of doing the work, as it was done, furnish some evidence that it was negligently performed.
The learned and just judge who presided at the trial did not mean by his instruction to the jury, to which a general exception was taken by the defendant, that it was for them to decide whether there was any evidence of negligence, and thereby submit a question of law to them. Such a construction of his words would be too narrow, and the entire charge shows clearly that he intended to refer to them the question only as to whether the evidence satisfied them that in fact there was negligence.
The learned counsel for defendant properly abandoned his second exception in deference to our decision in Beck v. Wilkins, 179 N.C. 231, which covers the main features of this case.
No error.
Cited: McAllister v. Pryor, 187 N.C. 839; O'Brien v. Parks Cramer Co.,196 N.C. 365; Mitchell v. Saunders, 219 N.C. 183.